Citation Nr: 1338990	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  08-16 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from August 1976 to February 1980 and from March 1981 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the October 2007 decision by the Wichita, Kansas Regional Office (RO) of the United States Department of Veteran Affairs (VA), which denied service connection for sleep apnea.  

In October 2011 the matter was remanded for additional development.  The issue is again before the Board.  

The Veteran requested a hearing before a Veterans Law Judge on his VA Form 9 submitted June 2, 2008.  However, he subsequently withdrew his request for a hearing in a statement received June 25, 2008.  See 38 C.F.R. § 20.704(e) (2010).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure complete review of the evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that the Veteran's claim must again be remanded for additional development.  It is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Board remanded the Veteran's claim in October 2011 for additional development including a VA examination to determine the etiology of his sleep apnea.  The discussion of the remand highlighted the competence of the Veteran's lay statements regarding his reports of snoring during and after service.  The Veteran was afforded a VA examination in January 2012, which resulted in a negative nexus opinion from the VA physician.

Although the Board finds the January 2012 VA examination was thorough in addressing the objective evidence of record, provided a well-reasoned rationale and noted the Veteran's history of the onset of symptoms post-service; it did not address the Veteran's competent lay statements of his symptoms of snoring during service.  The claims file should be returned to the VA examiner, if possible, for consideration of these lay statements, and for an addendum to the January 2012 opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should return the claims file to the physician who conducted the January 2012 VA examination for an addendum opinion.  The claims folder, to include any records maintained in the electronic Virtual VA system, must be reviewed.  The addendum should provide a complete explanation and rationale for the opinion. 

For purposes of this examination, the examiner should consider the Veteran's reports of snoring to be credible. 

(a)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50% or greater) the Veteran has a current sleep apnea disability that is (1) etiologically related to or (2) caused by the Veteran's active service.

(b)  Explain the significance of the Veteran's reported history of snoring, if any, in regard to his sleep apnea disorder.  The examiner should indicate whether the Veteran's report of snoring represents an early manifestation of later diagnosed sleep apnea as suggested by the Veteran.  

If the previous examiner is unavailable, the claims file should be forwarded to a similarly qualified physician for review and comment. If the examiner determines that an additional examination is necessary to address the above questions, such examination should be scheduled. 

2.  Thereafter, the RO or AMC should review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then, the claim on appeal should be readjudicated.  If any of the benefit sought remain denied, an appropriate SSOC should be issued and provided to the Veteran and his representative.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


